The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 15, 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited references Zhang et al. (US 2017/0269572 A1) and Liu et al (US 2017/0103624 A1).as set forth in the body of the rejection below.

Claim Objections
Applicant is advised that should claims 32-33 be found allowable, claims 34-35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable in view of Cheuvront et al. (US 2017/0361468 A1) in view of Zhang et al. (US 2017/0269572 A1) in view of Liu et al (US 2017/0103624 A1) in view of Angle et al. (US 2016/0167234 A1)
Regarding claim 1, Cheuvront teaches an autonomous cleaning robot comprising (see Cheuvront abstract and paragraphs “0014-0017”  “method for controlling one or more operations of an autonomous mobile robot maneuverable within a home” and “autonomous mobile robot can include an autonomous cleaning robot”)
a drive system to maneuver the robot about an environment during a cleaning mission (see Cheuvront paragraphs “0058”, “0092” and “0104” “controller can be configured to control movement of the vacuum cleaning robot to a user-specified room”; “the mobile 
a cleaning head configured to remove debris from a floor surface (see Cheuvront paragraphs “0035”, “0053” and “0062” “component of the autonomous mobile robot can be a cleaning brush, a cleaning pad, a roller, a battery, debris bin, or a wheel module”; “the mobile robot is a vacuum cleaning robot; vacuum cleaning robot including a debris bin, rotatable rollers configured to agitate debris from the floor surface”) 
a controller to determine, using the data received by the ranging device, locations of the plurality of connected devices (see Cheuvront paragraphs “0089” and “0111” “the mobile robot 300 measures loudness and direction of an acoustic signal and localize that signal coming from the audio media device 400 and/or other devices”, “the mobile robot 300, discovers connected devices in the home 10 through standard protocols and localizes them on the map. This includes positions of connected lights and speakers, vents, door and window sensors, and other connected devices in the home 10” . “0254” “the mobile robot 300 searches radio frequency signals around the home 10 looking for the Bluetooth ID of the phone associated with the user 100 in a database on or accessible to the remote computing system 200 and/or mobile robot 300.”), 
transmit data to a remote user device a representation of the environment and indications indicative of the locations of the plurality of connected devices in the environment (see Cheuvront paragraphs “0114”, “0188” and “0243” “the mobile robot 300 collects information and constructs a map of the home 10 and the controller 306 transmits the map to the remote computing system 200” and “mobile robot 300 puts the recognized devices on the map and enables the user 100 and the AMD 400 to take advantage of this spatial knowledge of the connected devices”), 


However Zhang teaches a ranging device to communicate with a corresponding ranging device of each of a plurality of connected devices located in the environment (see Zhang paragraph “0018” “The robot 100 may be configured to periodically or regularly transmit a wireless signal using a discovery protocol to detect and identify smart objects 102 in the environment. Using a discovery, handshake, or other protocol, the robot 100 and the smart object 102 may establish a connection, verify one another's identity, authenticate, and the like. For example, the connection may be established over Bluetooth using pairing”),
 Zhang teaches the ranging device configured to receive, from the corresponding ranging devices, data indicative of an identity associated with each of the plurality of connected devices (see Zhang paragraph “0018” “The robot 100 may be configured to periodically or regularly transmit a wireless signal using a discovery protocol to detect and identify smart objects 102 in the environment. Using a discovery, handshake, or other protocol, the robot 100 and the smart object 102 may establish a connection, verify one another's identity, authenticate, and the like. For example, the connection may be established over Bluetooth using pairing”).
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by Cheuvront with Zhang to identify the and detect smart objects also to verify one another’s identity and authentication using handshake or other protocol. 
but modified Cheuvront fails to explicitly teach the ranging device configured to receive data  a distance associated with each of the plurality of connected devices.

It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by modified Cheuvront with the visual presentation taught by Liu to ensure if the vehicle is within a preset distance range when the pressure value of the vehicle is reduced to a preset pressure range, and perform alarming when the paired terminal is not detected (Liu paragraphs “0029” and “0050”).

But modified Cheuvront does not teach cause a remote user device to present a visual representation of the environment and visual indications indicative of identities and the locations of the plurality of connected devices in the environment. 
However, Angle teaches to cause a remote user device to present a visual representation of the environment and visual indications indicative of the locations of the plurality of connected devices in the environment (see Angle paragraphs “0097”, “0158” and “0260” “the user interface element (e.g., the application icon on the touchscreen of the mobile device 300), the application executes a graphical representation of the progressively improving map and the same is displayed; physical devices or locations (such as the location of a robot dock, or the location of an internet gateway) may be localized by the robot 200 and displayed by the application in positions relative to the first graphical representation” and “configured to communicate data over one or more 
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by modified Cheuvront with the visual presentation taught by Angle since doing so would allow the user to graphically view the map of environment and easily understand the locations of devices. 

Regarding claim 2, Cheuvront teaches wherein the autonomous cleaning robot is configured to initiate a toggling operation of an individual connected device and detect corresponding changes to the environment (see Cheuvront paragraphs “0102-0103”, “0110”, “0121”, “0139-0145”  and “0247-0248”  regarding the lights being observed if they were on or off by the robots “In examples in which the mobile robot 300 is equipped with the AMD 400, voice interaction becomes location-aware in the home 10. A “turn the lights off” voice command when the robot 300 is in the kitchen turns the connected kitchen lights off and when in the living room, turns the connected living room lights off. Similarly a user 100 can speak to the mobile robot 300 having an incorporated AMD 400 for setting temperature and adjusting audio volume on connected speakers. For example, a user 100 says “turn the volume down” and the AMD-equipped robot 300 turns the volume down on the speaker at the location of the user 100.”). 

Regarding claim 3, Cheuvront teaches wherein the autonomous cleaning robot is configured to localize the individual connected device based on the detected changes to the environment (see Cheuvront paragraphs “0089”, “0110”, “0114”, “0188” and “0243” “”The mobile robot 300 also discovers connected devices in the home through standard protocols and localizes them on the map. This includes positions of connected lights and speakers, vents, door and window sensors, and other connected devices in the home 10. 

Regarding claim 4, Cheuvront teaches the ranging device is configured to visually detect the plurality of connected devices (see Cheuvront paragraphs “0096”, “0100” and “0109-0110” “The localization sensors, in some cases, include sensors on the mobile robot 300 capable of generating signals in response to detection of walls and objects in the environment that occupy non-traversable floor space. In addition to VSLAM cameras, these localization sensors include for example, contact sensors such as bump sensors, and non-contact time of flight sensors, such as lasers, volumetric point cloud sensors, point line sensors (e.g. a time of flight line sensor such as those made by PIXART), IR proximity sensors, LIDAR, and acoustic sensors. The localization sensors generate signals from which unique signatures, patterns, or features are extracted, particularly distinguishing non-traversable floor from traversable floor, or traversable floor space added to the expanding robot map as it is traversed by the mobile robot 300”).

Regarding claim 5, Cheuvront teaches wherein the controller is configured to initiate transmission, to the remote user device, of data indicative of an operating state of a connected device of the plurality of connected devices to cause the remote user device to present a visual indication indicative of the operating state of the connected device (see Cheuvront paragraphs “0056” and “0181”), but Cheuvront does not teach present a visual indication on a user device.

It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by Cheuvront with the visual presentation taught by Angle since doing so would allow the user to graphically view the map of environment and easily understand the locations of devices. 

Regarding claim 6, Cheuvront teaches wherein the controller is configured to determine the locations of the plurality of connected devices over a plurality of missions performed by the autonomous cleaning robot (see Cheuvront paragraphs “0110”, “0241” and “0243” “The mobile robot 300 also discovers connected devices in the home through standard protocols and localizes them on the map. This includes positions of connected lights and speakers, vents, door and window sensors, and other connected devices in the home 10. The mobile robot 300 roams the home 10 and uses RF signatures, visual recognition, received signal strength and other methods to recognize connected devices in the home 10 and automatically place them on the robot map of the home 10. For example, the mobile robot 300 explores the home 10 and recognizes a NEST thermostat on the wall in 

Regarding claim 7, Cheuvront teaches wherein the plurality of missions performed by the cleaning robot comprises at least one cleaning mission (see Cheuvront paragraphs “0092” and “0116” “In some examples, the mobile robot 300 is a vacuum cleaning robot including a cleaning system to ingest debris on a floor surface. The cleaning system includes, for example, rotatable rollers or brushes 317 that agitate debris from the floor surface into a debris bin (not shown) mounted on the mobile robot 300. The cleaning system includes an air mover that, upon activation, moves air, and thereby debris on the floor surface, toward the debris bin. As the mobile robot 300 navigates about its environment during a cleaning mission, the mobile robot 300 activates its cleaning system to ingest debris, thereby cleaning the floor surface”). 

Regarding claim 8, Cheuvront teaches the plurality of missions performed by the cleaning robot comprises at least one patrolling mission (see Cheuvront paragraphs “0110”, “0243-0245” “Turning to FIG. 12 in an implementation, the mobile robot 300 begins an autonomous patrol and map generation of an enclosure space, e.g., the home 10 or rooms 20 within the home 10. While traversing through a floorplan of the enclosure space, the mobile robot 200 autonomously builds a map of the enclosure space including marking waypoints along the patrol route 1200. In some implementations, the mobile robot 300 rotates in place around a vertical Z-axis (shown in FIG. 11E) at various waypoint locations L1, L2, L3 . . . Ln throughout the enclosure space. These locations L1, L2, L3 . . . Ln are waypoints along the robot patrol route 1200 as the robot 300 traverses 

Regarding claim 9, Cheuvront teaches the plurality of connected devices are distributed among multiple zones of the environment (see Cheuvront Fig. 1). 

Regarding claim 10, Cheuvront teaches the controller is configured to determine that an individual connected device has moved in the environment with respect to another connected device and identify the individual device as a dynamic node (see Cheuvront paragraphs “0107-0110”, “0136-0139” and “0235” regarding following the nodes of the robot during its movement by detecting the audible sounds “The controller 408 may also use other acoustic localization features. In some implementations, reverberations caused by an object in the environment can exhibit distinct characteristics that can be recognizable in the acoustic signals received by the microphone unit 402. The detection of the reverberations therefore can serve as features for localization as well. In some cases, the home 10 includes one or more audio emitting units that emit an acoustic signal at a unique frequency. The audio emitting units serve as fixed transmitting beacons that the controller 408 uses to triangulate its position within the home 10”). 

Regarding claim 11, Cheuvront teaches the controller is configured to determine that an individual connected device is static in the environment with respect to another connected device and identify the individual device as a static node (see Cheuvront paragraphs “0107-0110”, “0136-0139” “In some implementations, the mobile robot 300 includes a visible light camera 310 under the top surface of the robot body and angled in an upward 

Regarding claim 12, Cheuvront  fails to explicitly teach the controller is configured to determine distances between pairs of individual connected devices in the environment
However Liu teaches the controller is configured to determine distances between pairs of individual connected devices in the environment  (see Liu paragraphs “0029” and “0050” “Whether the paired terminal corresponding to the vehicle is within the preset distance range can be detected using various approaches, such as, for example, through Bluetooth or wireless fidelity (Wi-Fi).” And “the second detecting sub-module 801 is further configured to detect whether the paired terminal corresponding to the vehicle is within the preset distance range through Bluetooth or wireless fidelity (Wi-Fi).”).
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by modified Cheuvront with the visual presentation taught by Liu to ensure if the vehicle is within a preset distance range when the pressure value of the vehicle is reduced to a preset pressure range, and perform alarming when the paired terminal is not detected (Liu paragraphs “0029” and “0050”).


a drive system to maneuver the robot about an environment (see Cheuvront paragraphs “0058”, “0092” and “0104” “controller can be configured to control movement of the vacuum cleaning robot to a user-specified room”; “the mobile robot 300 autonomously navigates through the room 20A to complete a mission” and “The mobile robot 300 includes a drive system including drive wheels 302”), 
a controller to determine, using the data received by the ranging device, locations of the plurality of connected devices (see Cheuvront paragraphs “0089” and “0110” “the mobile robot 300 measures loudness and direction of an acoustic signal and localize that signal coming from the audio media device 400 and/or other devices” and “the mobile robot 300, discovers connected devices in the home 10 through standard protocols and localizes them on the map. This includes positions of connected lights and speakers, vents, door and window sensors, and other connected devices in the home 10”. “0254” “the mobile robot 300 searches radio frequency signals around the home 10 looking for the Bluetooth ID of the phone associated with the user 100 in a database on or accessible to the remote computing system 200 and/or mobile robot 300.”), 
and transmit data to a remote user device a representation of the environment and indications indicative of the locations of the plurality of connected devices in the environment (see Cheuvront paragraphs “0114”, “0188” and “0243” “the mobile robot 300 collects information and constructs a map of the home 10 and the controller 306 transmits the map to the remote computing system 200” and “mobile robot 300 puts the recognized devices on the map and enables the user 100 and the AMO 400 to take advantage of this spatial knowledge of the connected devices”), 

However Zhang teaches a ranging device to communicate with a corresponding ranging device of each of a plurality of connected devices located in the environment (see Zhang paragraph “0018” “The robot 100 may be configured to periodically or regularly transmit a wireless signal using a discovery protocol to detect and identify smart objects 102 in the environment. Using a discovery, handshake, or other protocol, the robot 100 and the smart object 102 may establish a connection, verify one another's identity, authenticate, and the like. For example, the connection may be established over Bluetooth using pairing”),
 Zhang teaches the ranging device configured to receive, from the corresponding ranging devices, data indicative of an identity associated with each of the plurality of connected devices (see Zhang paragraph “0018” “The robot 100 may be configured to periodically or regularly transmit a wireless signal using a discovery protocol to detect and identify smart objects 102 in the environment. Using a discovery, handshake, or other protocol, the robot 100 and the smart object 102 may establish a connection, verify one another's identity, authenticate, and the like. For example, the connection may be established over Bluetooth using pairing”).
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by Cheuvront with Zhang to identify the and detect smart objects also to verify one another’s identity and authentication using handshake or other protocol. 
but modified Cheuvront fails to explicitly teach the ranging device configured to receive data  a distance associated with each of the plurality of connected devices.

It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by modified Cheuvront with the visual presentation taught by Liu to ensure if the vehicle is within a preset distance range when the pressure value of the vehicle is reduced to a preset pressure range, and perform alarming when the paired terminal is not detected (Liu paragraphs “0029” and “0050”).
but Cheuvront does not teach cause a remote user device to present a visual representation of the environment and visual indications indicative of the locations of the plurality of connected devices in the environment. 
However Angle teaches to cause a remote user device to present a visual representation of the environment and visual indications indicative of the locations of the plurality of connected devices in the environment (see Angle paragraphs “0158” and “0260” “the user interface element (e.g., the application icon on the touchscreen of the mobile device 300), the application executes a graphical representation of the progressively improving map and the same is displayed” and “physical devices or locations (such as the location of a robot dock, or the location of an internet gateway) may be localized by the robot 200 and displayed by the application in positions relative to the first graphical representation”; “configured to communicate data over one or more wireless interfaces 
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by modified Cheuvront with the visual presentation taught by Angle since doing so would allow the user to graphically view the map of environment and easily understand the locations of devices. 

Regarding claim 14, Cheuvront teaches the autonomous cleaning robot is configured to initiate a toggling operation of an individual connected device and detect corresponding changes to the environment (see Cheuvront paragraphs “0102-0103”, “0110”, “0121”, “0139-0145”  and “0247-0248”  regarding the lights being observed if they were on or off by the robots “In examples in which the mobile robot 300 is equipped with the AMD 400, voice interaction becomes location-aware in the home 10. A “turn the lights off” voice command when the robot 300 is in the kitchen turns the connected kitchen lights off and when in the living room, turns the connected living room lights off. Similarly a user 100 can speak to the mobile robot 300 having an incorporated AMD 400 for setting temperature and adjusting audio volume on connected speakers. For example, a user 100 says “turn the volume down” and the AMD-equipped robot 300 turns the volume down on the speaker at the location of the user 100.”).
Regarding claim 15, Cheuvront teaches the autonomous cleaning robot is configured to localize the individual connected device based on the detected changes to the environment (see Cheuvront paragraphs “0089”, “0110”, “0114”, “0188” and “0243” “”The mobile robot 300 also discovers connected devices in the home through standard protocols and localizes them on the map. This includes positions of connected lights and speakers, vents, door and window sensors, and other connected devices in the home 10. The mobile robot 300 roams the home 10 and uses RF signatures, visual recognition, 

Regarding claim 16, Cheuvront teaches the ranging device is configured to visually detect the plurality of connected devices (see Cheuvront paragraphs “0096”, “0100” and “0109-0110” “The localization sensors, in some cases, include sensors on the mobile robot 300 capable of generating signals in response to detection of walls and objects in the environment that occupy non-traversable floor space. In addition to VSLAM cameras, these localization sensors include for example, contact sensors such as bump sensors, and non-contact time of flight sensors, such as lasers, volumetric point cloud sensors, point line sensors (e.g. a time of flight line sensor such as those made by PIXART), IR proximity sensors, LIDAR, and acoustic sensors. The localization sensors generate signals from which unique signatures, patterns, or features are extracted, particularly distinguishing non-traversable floor from traversable floor, or traversable floor space added to the expanding robot map as it is traversed by the mobile robot 300”).

Regarding claim 17, Cheuvront teaches wherein the controller is configured to initiate transmission, to the remote user device, of data indicatix e of an operating state of a connected device of the plurality of connected devices to cause the remote user device to present a visual indication indicative of the operating state of the connected device (see Cheuvront paragraphs “0056” and “0181”), but Cheuvront does not teach present a visual indication on a user device.
However Angle teaches to present a visual indication on a connected device (see Angle paragraphs “0158” and “0260” “When the end user activates the user interface element 
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by Cheuvront with the visual presentation taught by Angle since doing so would allow the user to graphically view the map of environment and easily understand the locations of devices. 

Regarding claim 18, Cheuvront teaches wherein the controller is configured to detect the location of the plurality of connected devices over a plurality of missions performed by the robot (see Cheuvront paragraphs “0110”, “0241” and “0243” “The mobile robot 300 also discovers connected devices in the home through standard protocols and localizes them on the map. This includes positions of connected lights and speakers, vents, door and window sensors, and other connected devices in the home 10. The mobile robot 300 roams the home 10 and uses RF signatures, visual recognition, received signal strength and other methods to recognize connected devices in the home 10 and automatically place them on the robot map of the home 10. For example, the mobile robot 300 explores the home 10 and recognizes a NEST thermostat on the wall in the living room, a connected SAMSUNG fridge in the kitchen, and HUE BLOOM lights in both the family room and the bedroom. The mobile robot 300 puts the recognized devices on the map 

Regarding claim 19, Cheuvront teaches wherein the plurality of connected devices are distributed among multiple zones of the environment (see Cheuvront Fig. 1 ). 

Regarding claim 20, Cheuvront teaches wherein the controller is configured to determine that an individual connected device has moved in the environment with respect to another connected device and identify the individual device as a dynamic node (see Cheuvront paragraphs “0107-0110”, “0136-0139” and “0235” regarding following the nodes of the robot during its movement by detecting the audible sounds “The controller 408 may also use other acoustic localization features. In some implementations, reverberations caused by an object in the environment can exhibit distinct characteristics that can be recognizable in the acoustic signals received by the microphone unit 402. The detection of the reverberations therefore can serve as features for localization as well. In some cases, the home 10 includes one or more audio emitting units that emit an acoustic signal at a unique frequency. The audio emitting units serve as fixed transmitting beacons that the controller 408 uses to triangulate its position within the home 10”).

Regarding claim 21, Cheuvront teaches wherein the controller is configured to determine that an individual connected device is static in the environment with respect to another connected device and identify the individual device as a static node (see Cheuvront paragraphs “0107-0110”, “0136-0139” “In some implementations, the mobile robot 300 includes a visible light camera 310 under the top surface of the robot body and angled in an upward direction, e.g., angled between 30 degrees and 80 degrees from the floor surface about which the mobile robot 300 navigates. The camera 310 is aimed at 

Regarding claim 22, Cheuvront fails to explicitly teach wherein the controller is configured to determine distances between pairs of individual connected devices in the environment.
However Liu teaches wherein the controller is configured to determine distances between pairs of individual connected devices in the environment (see Liu paragraphs “0029” and “0050” “Whether the paired terminal corresponding to the vehicle is within the preset distance range can be detected using various approaches, such as, for example, through Bluetooth or wireless fidelity (Wi-Fi).” And “the second detecting sub-module 801 is further configured to detect whether the paired terminal corresponding to the vehicle is within the preset distance range through Bluetooth or wireless fidelity (Wi-Fi).”).
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by modified Cheuvront with the visual presentation taught by Liu to ensure if the vehicle is within a preset distance range when the pressure value of the vehicle is reduced to a preset pressure range, and perform alarming when the paired terminal is not detected (Liu paragraphs “0029” and “0050”).

Regarding claim 32, Cheuvront teaches wherein the controller is configured to generate a map of the environment using the data received from the ranging device (see Cheuvront paragraphs “0037”, “0098”, “0111” “emitting the audible signal includes emitting the audible signal to identify a connected device located within the home” and “the mobile robot 300, discovers connected devices in the home 10 through standard protocols and localizes them on the map”).

Regarding claim 33, Cheuvront teaches wherein the controller is configured to localize the autonomous cleaning robot on the map of the environment (see Cheuvront paragraph “0008” “a method of providing status of an autonomous mobile robot positioned within a home includes associating identification data of the autonomous mobile robot with identification data of an audio media device and establishing wireless communication with each of the autonomous mobile robot and the audio media device”).

Regarding claim 34, Cheuvront teaches wherein the controller is configured to generate a map of the environment using the data received from the ranging device (see Cheuvront paragraphs “0037”, “0098”, “0111” “emitting the audible signal includes emitting the audible signal to identify a connected device located within the home” and “the mobile robot 300, discovers connected devices in the home 10 through standard protocols and localizes them on the map”).

Regarding claim 35, Cheuvront teaches wherein the controller is configured to localize the autonomous cleaning robot on the map of the environment (see Cheuvront paragraph “0008” “a method of providing status of an autonomous mobile robot positioned within a home includes associating identification data of the autonomous mobile robot with 

Regarding claim 36, Cheuvront teaches wherein the ranging device comprises a transceiver configured to receive radio frequency signals from the corresponding ranging devices and to transmit radio frequency signals to the corresponding ranging devices (see Cheuvront paragraphs “0238” and “0254” “For example, if a user 100 asks the AMD-equipped mobile robot 300, “Where is my phone?”, the mobile robot 300 searches radio frequency signals around the home 10 looking for the Bluetooth ID of the phone associated with the user 100 in a database on or accessible to the remote computing system 200 and/or mobile robot 300. The AMD-equipped mobile robot 300 then audibly and/or visibly alerts the user 100 to the phone's location. Because the mobile robot 300 is equipped with an AMD 400, the mobile robot 300 is equipped to speak naturally to a user in plain language. For example, the AMD-equipped mobile robot 300 will tell the user “Your phone is here, in the living room, on the couch.” This eliminates the need for a user 100 to log into an application or web page a terminal or user device 202. The user 100 need rely only on real time, natural speech interaction to command the mobile robot 300 and control connected devices throughout the home 10”).
Regarding claim 37, Cheuvront fails to teach wherein the ranging device is configured to handshake with each corresponding ranging device prior to receiving the data from the ranging device. 
However Zhang teaches wherein the ranging device is configured to handshake with each corresponding ranging device prior to receiving the data from the ranging device (see Zhang paragraph “0018” “The robot 100 may be configured to periodically or regularly transmit a wireless signal using a discovery protocol to detect and identify smart objects 102 in the environment. Using a discovery, handshake, or other protocol, the robot 100 
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by Cheuvront with Zhang to identify the and detect smart objects also to verify one another’s identity and authentication using handshake or other protocol.

Regarding claim 38, Cheuvront teaches wherein the ranging device is substantially identical to the corresponding ranging device of each of the plurality of connected devices (see Cheuvront paragraphs “0025-0028” and “0247-0248” “the audible user command includes an audible location identifier corresponding to one predefined location of a plurality of predefined locations within the home. Transmitting the wireless command signal to the autonomous mobile robot can include transmitting the wireless command signal to the autonomous mobile robot to cause the autonomous mobile robot to navigate to the one predefined location” Additionally, “0254” shows that the mobile robot searches radio frequency signals around the home looking for Bluetooth ID of phone. ).
As shown by Zhang “0018”, Bluetooth pairing can be used and allows both sides to verify and authenticate each other. 
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by Cheuvront with Zhang to identify the and detect smart objects also to verify one another’s identity and authentication using handshake or other protocol.


Regarding claim 39, Cheuvront teaches wherein the ranging device comprises a transceiver configured to receive radio frequency signals from the corresponding ranging devices and to transmit radio frequency signals to the corresponding ranging devices (see 
Regarding claim 40, Cheuvront fails to teach wherein the ranging device is configured to handshake with each corresponding ranging device prior to receiving the data from the ranging device. 
However Zhang teaches wherein the ranging device is configured to handshake with each corresponding ranging device prior to receiving the data from the ranging device (see Zhang paragraph “0018” “The robot 100 may be configured to periodically or regularly transmit a wireless signal using a discovery protocol to detect and identify smart objects 102 in the environment. Using a discovery, handshake, or other protocol, the robot 100 and the smart object 102 may establish a connection, verify one another's identity, authenticate, and the like. For example, the connection may be established over Bluetooth using pairing”).
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by Cheuvront with Zhang to identify the and detect smart objects also to verify one another’s identity and authentication using handshake or other protocol.

Regarding claim 41, Cheuvront teaches wherein the ranging device is substantially identical to the corresponding ranging device of each of the plurality of connected devices (see Cheuvront paragraphs “0025-0028” and “0247-0248”  “the audible user command includes an audible location identifier corresponding to one predefined location of a plurality of predefined locations within the home. Transmitting the wireless command signal to the autonomous mobile robot can include transmitting the wireless command signal to the autonomous mobile robot to cause the autonomous mobile robot to navigate to the one predefined location” Additionally, “0254” shows that the mobile robot searches radio frequency signals around the home looking for Bluetooth ID of phone. ).
As shown by Zhang “0018”, Bluetooth pairing can be used and allows both sides to verify and authenticate each other. 
It would have been obvious to one of ordinary skill in the art to combine the autonomous cleaning robot taught by Cheuvront with Zhang to identify the and detect smart objects also to verify one another’s identity and authentication using handshake or other protocol.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3666                                                                                                                                                                                            /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666